Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 1 of 7

TMM MLL Laeim COM CoC ti CLAM te ot CI on

 

Debtor name J&D Construction, LLC

United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

Case number 19-70190-11

(if known) (J Check if this is an

amended filing

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

 

 

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).

1. Gross revenue from business

oO None
identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply. (before deductions

and exclusions

From the beginning of the Operating a business

 

 

 

a From to Filing date
fiscal year to filing date: Riti905 9 ( Other $89,780.27
. 7] Operating a business
For prior year: From 01/01/2018 to 12/31/2018
MM1DD/IYYYY MM/DDTyyvy CL] Other $474,257.40
For the year before that: From 01/01/2017 to 12/31/2017 Operating a business
MM/DDIYYYY MM7oDrrvvy CL] Other $673,470.01

 

2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

None

List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

v None

Official Form 207 Statement of Financial Affairs for Non-individuals Filing for Bankruptcy page 1
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 2 of 7

Debtor J&D Construction, LLC Case number (if known) 19-70190-11

Name

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
any managing agent of the debtor. 11 U.S.C. § 101(31).

None
5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreciosure, or retumed to the seller. Do not include property listed in
line 6.

None
6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
an account of the debtor without permission or refused to make a payment at the debtor's direction fram an account of the debtor because

the debtor owed a debt.

None

Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity--within 1 year before filing this case.

wv None

8. Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

None

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of the gifts to that recipient is less than $1,000

wi None

Certain Losses

10. Alllosses from fire, theft, or other casualty within 1 year before filing this case.

None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 3of7

Debtor J&D Construction, LLC Case number (ifknown) 19-70190-11

Name

Certain Payments or Transfers

11. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

None
12. Self-settied trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
of this case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.
None

13. Transfers not already listed on this statement
List any transfers of money or other property—-by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
financial affairs. include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this

statement.

1 None

Previous Locations

14. Previous addresses :
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

wv Does not apply

Health Care Bankruptcies

15, Health Care bankruptcies
ts the debtor primarily engaged in offering services and facilities for:
m™ diagnosing or treating injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?

No. Goto Part 9.
oO Yes. Fill in the information below.

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

No.
oO Yes. State the nature of the information collected and retained

 

Does the debtor have a privacy policy about that information?

oO No.
| Yes.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 4of7

Debtor J&D Construction, LLC Case number (if known) 19-70190-11
Name

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
other pension or profit-sharing plan made available by the debtor as an employee benefit?

No. Go to Part 10.

LI Yes. Does the debtor serve as plan administrator?
1 No. Go to Part 10.
Oo Yes. Fill in below:

clam@item Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

Mi None

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
filing this case.

M None

20. Off-premises storage
List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
building in which the debtor does business.

None

ia Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor hoids or controls that another entity owns. Include any property borrowed from, being stored for, or held
in trust. Do not list leased or rented property.

v None

Official Form 207 Statement of Financial Affairs for Non4ndividuals Filing for Bankruptcy page 4
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page5of7

Debtor J&D Construction, LLC Case number (if known) 19-70190-11

Name

ime Details About Environmental Information

For the purpose of Part 12, the following definitions apply:
m@ Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or

the medium affected (air, land, water, or any other medium).

m™ Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
formerly owned, operated, or utilized.

§ Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
Include settlements and orders.

No
Oo Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
violation of an environmental law?

No
Oo Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

No
oO Yes. Provide details below.

eit Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
case. Include this information even if already listed in the Schedules.

| None

26. Books, records, and financial statements

26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

DO None

Name and address Dates of service

26a.1. Tugman & Cox PC From 04/2017 To 04/2018

Name
308 S Ave D
Street

 

 

Burkburnett TX 76354
City State ZIP Code

Name and address Dates of service

26a.2. Tyler Shoemaker From _-4/2018 To Current
Name

273 Arnold Rd
Street

 

 

Wichita Falls TX 76305
City State ZIP Code

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 6 of 7

Debtor J&D Construction, LLC Case number (ifknown} 19-70190-11
Name

26b. List all firms or individuals wno have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

None
26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
CO None
Name and address If any books of account and records are

unavailable, explain why

26c.1. Jared Fowler

 

 

 

 

Name

1210 30th St

Street

Wichita Falls TX 76302
City State ZIP Code

26d. _List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.

None

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

No.
oO Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in contro, controlling shareholders,
or other people in control of the debtor at the time of the filing of this case.
Name Address Position and nature of any interest % of interest, if any

Jared Fowler 1210 30th St President 100%
Wichita Falls, TX 76302

 

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

No
OD Yes. Identify below.

Name Address Position and nature of Period during which position
any interest or interest was held

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6
Case 19-70190-hdh11 Doc 21 Filed 07/29/19 Entered 07/29/19 17:24:03 Page 7 of 7

Debtor J&D Construction, LLC Case number (if known) 19-70190-11
Name
30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

t No
fy] Yes. Identify below.

 

 

 

 

Name and address of recipient Amount of money or description Dates Reason for
and value of property providing the value

30.1. Jared Fowler Salary 7/2018 Salary

Name 500.00 7/2019

1210 30th St $

Street

Wichita Falls TX 76302

City State ZIP Code

Relationship to debtor

 

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

No
oO Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

No
CJ Yes. Identify below.

FEEEEE signature and Declaration

WARNING -~ Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/29/2019
MM/OD/YYYY

x Printed name Jared Don Fowler

 

 

Signature of individual signing on behalf of the debtor

Position or relationship to debtor Owner

 

Are additional pages to Statement of Financial Affairs for Non-individuals Filing for Bankruptcy (Official Form 207) attached?

vw No
CO Yes

Official Form 207 Statement of Financial Affairs for Non4ndividuals Filing for Bankruptcy page 7
